Name: Commission Regulation (EC) NoÃ 311/2007 of 19 March 2007 amending Council Regulation (EEC) NoÃ 574/72 laying down the procedure for implementing Regulation (EEC) NoÃ 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community
 Type: Regulation
 Subject Matter: employment;  social protection;  social affairs;  labour market;  European Union law
 Date Published: nan

 23.3.2007 EN Official Journal of the European Union L 82/6 COMMISSION REGULATION (EC) No 311/2007 of 19 March 2007 amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (1), and in particular Article 122 thereof, Whereas: (1) Some Member States or their competent authorities have requested amendments to the Annexes to Regulation (EEC) No 574/72. (2) The proposed amendments derive from decisions taken by the Member States concerned or their competent authorities designating the authorities which are responsible for ensuring that social security legislation is implemented in accordance with Community law. (3) The schemes to be taken into consideration when calculating the average annual cost for benefits in kind, in accordance with Article 94 and Article 95 of Regulation (EEC) No 574/72, are listed in Annex 9 of that Regulation. (4) The unanimous opinion of the Administrative Commission on Social Security for Migrant Workers has been obtained, HAS ADOPTED THIS REGULATION: Article 1 Annexes 1 to 5, Annexes 7, 9 and 10 to Regulation (EEC) No 574/72 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2007. For the Commission VladimÃ ­r Ã PIDLA Member of the Commission (1) OJ L 74, 27.3.1972, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX 1. Annex 1 is amended as follows: (a) Section C. DENMARK is replaced by the following: C. DENMARK: 1. Socialministeren (Minister of Social Affairs), KÃ ¸benhavn. 2. BeskÃ ¦ftigelseministeriet (Ministry of Employment), KÃ ¸benhavn. 3. Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn. 4. Finansministeren (Minister for Finance), KÃ ¸benhavn. 5. Ministeren for Familie- og Forbrugeranliggender (Minister for Family and Consumer Affairs), KÃ ¸benhavn. (b) Section S. POLAND is replaced by the following: S. POLAND: 1. Minister Pracy i Polityki SpoÃ ecznej (Minister of Labour and Social Policy), Warszawa. 2. Minister Zdrowia (Minister of Health), Warszawa. (c) Section Y. UNITED KINGDOM is replaced by the following: Y. UNITED KINGDOM: 1. Secretary of State for Work and Pensions, London. 1a. Secretary of State for Health, London. 1b. Commissioners of HM Revenue and Customs or their official representative, London. 2. Secretary of State for Scotland, Edinburgh. 3. Secretary of State for Wales, Cardiff. 4. Department for Social Development, Belfast; Department of Health, Social Services and Public Safety Belfast. 5. Principal Secretary, Social Affairs, Gibraltar. 6. Chief Executive of the Gibraltar Health Authority. 2. Annex 2 is amended as follows: (a) Section C. DENMARK is amended as follows: Point (a) is replaced by the following: (a) Sickness and maternity: (i) Benefits in kind: 1. In general: The competent region. 2. For pension claimants and pensioners and members of their families residing in another Member State, see the provisions of Title III, Chapter 1, Sections 4 and 5 of the Regulation and Articles 28 to 30 of the implementing Regulation: Den Sociale Sikringsstyrelse (Social Security Administration), KÃ ¸benhavn. (ii) Cash benefits: Local authority of the commune in which the beneficiary resides. (b) Section I. IRELAND is amended as follows: Point 1 is replaced by the following: 1. Benefits in kind:  Health Service Executive Dublin-Mid Leinster, Tullamore, County Offaly.  Health Service Executive Dublin-North East, Kells, County Meath.  Health Service Executive South, Cork.  Health Service Executive West, Galway. (c) Section J. ITALY amended as follows: Point 3.B. is replaced by the following: B. Self-employed persons: (a) for medical practitioners: Ente nazionale di previdenza ed assistenza medici (National Welfare and Assistance Office for Medical Practitioners); (b) for pharmacists: Ente nazionale di previdenza ed assistenza farmacisti (National Welfare and Assistance Office for Pharmacists); (c) for veterinarians: Ente nazionale di previdenza ed assistenza veterinari (National Welfare and Assistance Office for Veterinarians); (d) for nurses, medical auxiliaries and childrens nurses: Ente nazionale di previdenza ed assistenza della professione infermieristica (ENPAP) (National Welfare and Assistance Office for members of the caring profession); (e) for engineers and architects: Cassa nazionale di previdenza ed assistenza per gli ingegneri ed architetti liberi professionisti; (f) for surveyors: Cassa italiana di previdenza dei geometri liberi professionisti; (g) for solicitors and barristers: Cassa nazionale di previdenza ed assistenza forense; (h) for economists: Cassa nazionale di previdenza ed assistenza a favore dei dottori commercialisti (National Welfare and Assistance Fund for Economists); (i) for accountants: Cassa nazionale di previdenza ed assistenza a favore dei ragionieri e periti commerciali (National Welfare and Assistance Fund for Accountants); (j) for employment experts: Ente nazionale di previdenza ed assistenza dei consulenti del lavoro (National Welfare and Assistance Office for Employment Experts); (k) for notaries: Cassa nazionale del notariato (National Fund for Notaries); (l) for customs agents: Fondo nazionale di previdenza per gli impiegati delle imprese di spedizione e delle agenzia (FASC); (m) for biologists: Ente nazionale di previdenza ed assistenza a favore dei biologi; (n) for agricultural technicians and scientists: Ente nazionale di previdenza per gli addetti e per gli impiegati in agricoltura; (o) for sales representatives: Ente nazionale di assistenza per gli agenti e i rappresentanti di commercio; (p) for industrial technicians: Ente nazionale di previdenza dei periti industriali; (q) for actuaries, chemists, agronomists, foresters and geologists: Ente nazionale di previdenza ed assistenza pluricategoriale degli agronomi e forestali, degli attuari, dei chimici e dei geologi; (r) for psychologists: Ente Nazionale di previdenza ed assistenza per gli psicologi (National Welfare and Assistance Office for Psychologists); (s) for journalists: Istituto Nazionale di previdenza ed assistenza dei giornalisti italiani (National Welfare Institute for Italian Journalists); (t) for self-employed workers in agriculture, handicraft and trade: Istituto Nazionale della previdenza sociale  sedi provinciali (National social security institute, INPS-provincial offices). (d) Section Q. NETHERLANDS is amended as follows: Point 1 is replaced by the following: 1. Sickness and maternity: (a) benefits in kind:  for persons who, under Article 2 of the Health Care Insurance Act, are obliged to take out insurance with a health care insurer: the health care insurer with which the person concerned has concluded health care insurance within the meaning of the Health Care Insurance Act; or  persons not included in the category in the previous indent who are resident abroad and who, in application of the Regulation or pursuant to the EEA Agreement or the Agreement with Switzerland on the free movement of persons, are entitled to health care in their country of residence pursuant to Netherlands legislation: 1. the registration and levying of the statutory contributions: the College voor zorgverzekeringen in Diemen; or 2. health care: Agis Zorgverzekeringen, Amersfoort. (b) cash benefits: Uitvoeringsinstituut Werknemersverzekeringen, Amsterdam (Employee Insurance Administration Institution), Amsterdam; (c) health care allowances: Belastingdienst Toeslagen, Utrecht. (e) Section S. POLAND is amended as follows: Point 6 is replaced by the following: 6. Family benefits: regional centre of social policy competent in respect of the place of residence or stay for persons entitled to benefits. (f) Section X. SWEDEN is amended as follows: Point 1 is replaced by the following: 1. For all contingencies except unemployment benefits: (a) as a general rule: the regional offices of the Social Insurance Agency which is the competent institution for the subject matter in question. (FÃ ¶rsÃ ¤kringskassans lÃ ¤nsorganisation som Ã ¤r behÃ ¶rig att handlÃ ¤gga Ã ¤rendet); (b) for mariners not resident in Sweden: the Social Insurance Agency, Western GÃ ¶taland for all subjects except pensions, sickness- and activity compensation and long term compensation for occupational injury. (FÃ ¶rsÃ ¤kringskassans lÃ ¤nsorganisation VÃ ¤stra GÃ ¶taland); (c) for application of Articles 35 to 59 of the implementing Regulation to persons not resident in Sweden: the Social Insurance Agency Gotland (FÃ ¶rsÃ ¤kringskassans lÃ ¤nsorganisation Gotland); (d) for application of Articles 60 to 77 of the implementing Regulation with the exception of mariners not resident in Sweden: the Social Insurance Agency at the place where the work accident or occupational disease occurred (FÃ ¶rsÃ ¤kringskassan pÃ ¥ den ort dÃ ¤r olycksfallet i arbete intrÃ ¤ffade eller dÃ ¤r arbetssjukdomen visade sig); (e) for application of Articles 60 to 77 of the implementing Regulation for mariners not resident in Sweden: the Social Insurance Agency Gotland (FÃ ¶rsÃ ¤kringskassans lÃ ¤nsorganisation Gotland). (g) Section Y. UNITED KINGDOM is amended as follows: Point 3 is replaced by the following: 3. Family benefits:  Great Britain: HM Revenue and Customs, Child Benefit Office, Newcastle upon Tyne, HM Revenue and Customs, Tax Credit Office, Preston.  Northern Ireland: HM Revenue and Customs, Child Benefit Office, (NI) Belfast, HM Revenue and Customs, Tax Credit Office, Belfast.  Gibraltar: Principal Secretary, Social Affairs, Gibraltar. 3. Annex 3 is amended as follows: (a) Section C. DENMARK is amended as follows: Point II is replaced by the following: II. INSTITUTIONS OF THE PLACE OF STAY (a) Sickness and maternity: (i) for the purposes of applying Articles 19a, 20, 21 and 31 of the implementing Regulation: The competent region; (ii) for the purposes of applying Article 24 of the implementing Regulation: Local authority of the commune in which the beneficiary is staying; (b) Accidents at work and occupational diseases: (i) for the purposes of applying Chapter 4 of Title IV, except for Article 64, of the implementing Regulation: Arbejdsskadestyrelsen (National Office for Accidents at Work and Occupational Diseases), KÃ ¸benhavn; (ii) for the purposes of applying Article 64 of the implementing Regulation: Local Authority of the commune in which the beneficiary is staying; (c) unemployment: (i) for the purposes of applying Chapter 6 of Title VI, except for Article 83, of the implementing Regulation: the competent unemployment fund; (ii) for the purposes of applying Article 83 of the implementing Regulation: the State Job Centre situated in the municipality in which the beneficiary is staying. (b) Section I. IRELAND is amended as follows: Point 1 is replaced by the following: 1. Benefits in kind:  Health Service Executive Dublin-Mid Leinster, Tullamore, County Offaly,  Health Service Executive Dublin-North East, Kells, County Meath,  Health Service Executive South, Cork,  Health Service Executive West, Galway. (c) Section J. ITALY is amended as follows: Point 3B is replaced by the following: B. Self-employed persons: (a) for medical practitioners: Ente nazionale di previdenza ed assistenza medici (National Welfare and Assistance Office for Medical Practitioners); (b) for pharmacists: Ente nazionale di previdenza ed assistenza farmacisti (National Welfare and Assistance Office for Pharmacists); (c) for veterinarians: Ente nazionale di previdenza ed assistenza veterinari (National Welfare and Assistance Office for Veterinarians); (d) for nurses, medical auxiliaries and childrens nurses: Ente nazionale di previdenza ed assistenza della professione infermieristica (ENPAPI) (National Welfare and Assistance Office for members of the caring profession); (e) for engineers and architects: Cassa nazionale di previdenza ed assistenza per gli ingegneri ed architetti liberi professionisti (National Welfare Fund for Engineers and Architects); (f) for surveyors: Cassa italiana di previdenza dei geometri liberi professionisti (National Welfare and Assistance Fund for Surveyors); (g) for solicitors and barristers: Cassa nazionale di previdenza ed assistenza forense (National Welfare and Assistance Fund for Solicitors and Barristers); (h) for economists: Cassa nazionale di previdenza ed assistenza a favore dei dottori commercialisti (National Welfare and Assistance Fund for Economists); (i) for accountants: Cassa nazionale di previdenza ed assistenza a favore dei ragionieri e periti commerciali (National Welfare and Assistance Fund for Accountants); (j) for employment experts: Ente nazionale di previdenza ed assistenza dei consulenti del lavoro (National Welfare and Assistance Office for Employment Experts); (k) for notaries: Cassa nazionale notariato (National Fund for Notaries); (l) for customs agents: Fondo nazionale di previdenza per gli impiegati delle imprese di spedizione e delle agenzia (FASC) (Welfare Fund for Customs Agents); (m) for biologists: Ente nazionale di previdenza ed assistenza a favore dei biologi; (n) for agricultural technicians and scientists: Ente nazionale di previdenza per gli addetti e per gli impiegati in agricoltura; (o) for sales representatives: Ente nazionale di assistenza per gli agenti e rappresentanti di commercio; (p) for industrial technicians: Ente nazionale di previdenza dei periti industriali; (q) for actuaries, chemists, agronomists, foresters and geologists: Ente nazionale di previdenza ed assistenza pluricategoriale degli agronomi e forestali, degli attuari, dei chimici e dei geologi; (r) for psychologists: Ente Nazionale di previdenza ed assistenza per gli psicologi (National Welfare and Assistance Office for Psychologists); (s) for journalists: Istituto Nazionale di previdenza dei giornalisti italiani (National Welfare Institute for Italian Journalists); (t) for self-employed workers in agriculture, handicraft and trade: Istituto Nazionale della previdenza sociale  sedi provinciali (National social security institute, INPS  provincial offices). (d) Section S. POLAND is amended as follows: (i) point 2 (a) is replaced by the following: (a) for persons who have been recently employed or self-employed excluding self-employed farmers and for professional soldiers and officers who have completed periods of service other than mentioned in subpoints (c), (d) and (e): 1. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Ã Ã ³dÃ º  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in Spain, Portugal, Italy, Greece, Cyprus or Malta; 2. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Nowy SÃ cz  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: Austria, the Czech Republic, Hungary, Slovakia or Slovenia; 3. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Opole  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in Germany; 4. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Szczecin  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in Denmark, Finland, Sweden, Lithuania, Latvia or Estonia; 5. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  I OddziaÃ  w Warszawie  Centralne Biuro ObsÃ ugi UmÃ ³w MiÃdzynarodowych (I Branch in Warsaw  Central Bureau for International Agreements)  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in Belgium, France, the Netherlands, Luxembourg, Ireland or the United Kingdom. (ii) point 3 is replaced by the following: 3. Accidents at work and occupational diseases: (a) benefits in kind: Narodowy Fundusz Zdrowia  OddziaÃ  WojewÃ ³dzki (National Health Fund  Regional Branch) of the region where the person concerned resides or stays; (b) cash benefits: (i) in case of sickness:  filed offices of ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS) with territorial jurisdiction over the place of residence or stay,  regional branches of Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS) with territorial jurisdiction over the place of residence or stay; (ii) disability or death of main wage earner:  for persons who have been recently employed or self-employed (excluding self-employed farmers): units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in point 2(a),  for persons who have been recently self-employed farmers: units of Agricultural Social Insurance Fund (Kasa Rolniczego Ubezpieczenia SpoÃ ecznego) listed in point 2(b),  for professional soldiers in the case of Polish periods of military service, if the last period has been the period of mentioned service and foreign periods of insurance: Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw), if it is the competent institution mentioned in Annex 2(3)(b)(ii) third indent,  for officers, mentioned in point 2(d), in the case of Polish periods of service, if the last period has been the period of service in one of the formations listed in point 2(d) and foreign periods of insurance: ZakÃ ad Emerytalno-Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji w Warszawie (Pension Office of the Ministry of Internal Affairs and Administration in Warsaw), if it is the competent institution mentioned in Annex 2(3)(b)(ii) fourth indent,  for Prison Guard officers, in the case of Polish periods of service, if the last period has been the period of mentioned service and foreign periods of insurance: Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw), if it is the competent institution mentioned in Annex 2(3)(b)(ii) fifth indent,  for judges and prosecutors: specialised entities of the Ministry of Justice,  for persons who have completed exclusively foreign periods of insurance: units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in point 2(g). (e) Section Y. UNITED KINGDOM is amended as follows: Point 3 is replaced by the following: 3. Family benefits: For the purposes of applying Articles 73 and 74 of the Regulation:  Great Britain: HM Revenue and Customs, Child Benefit Office, Newcastle upon Tyne, NE88 1AA, HM Revenue and Customs, Tax Credits Office, Preston, PR1 0SB.  Northern Ireland: HM Revenue and Customs, Child Benefit Office (NI), Windsor House, 9-15 Bedford Street, Belfast, BT2 7UW, HM Revenue and Customs, Tax Credit Office (Belfast), Dorchester House, 52-58 Great Victoria Street, Belfast, BT2 7WF.  Gibraltar: Department of Social Services, 23 Mackintosh Square, Gibraltar. 4. Annex 4 is amended as follows: (a) Section C. DENMARK is amended as follows: (i) Point 1 is replaced by the following: 1. (a) Sickness, maternity and birth benefits in kind: Indenrigs- og Sundhedsministeriet (Ministry of Internal Affairs and Health), KÃ ¸benhavn; (b) Sickness benefits in cash: Arbejdsdirektoratet (National Directorate of Labour), KÃ ¸benhavn; (c) Maternity and birth benefits in cash: Ministeriet for Familie- og Forbrugeranliggender (Ministry of Family and Consumer Affairs), KÃ ¸benhavn. (ii) Point 3 is replaced by the following: 3. Rehabilitation benefits: Arbejdsdirektoratet (National Directorate of Labour), KÃ ¸benhavn. (iii) Point 7 is replaced by the following: 7. Pensions under loven om Arbejdsmarkedets TillÃ ¦gspension (ATP)  (law on supplementary pensions for employed persons): Arbejdsmarkedets TillÃ ¦gs Pension, ATP, (Supplementary Pensions Office for Employed Persons), HillerÃ ¸d. (b) Section I. IRELAND is amended as follows: Point 1 is replaced by the following: 1. Benefits in kind: Health Service Executive, Naas, Co. Kildare. (c) Section S. POLAND is amended as follows: Point 2 is replaced by the following: 2. Cash benefits: (a) for sickness, maternity, disability, old-age, death, accidents at work and occupational diseases:  ZakÃ ad UbezpieczeÃ  SpoÃ ecznych  Centrala (Social Insurance Institution  ZUS-Main Headquarters), Warszawa,  Kasa Rolniczego Ubezpieczenia SpoÃ ecznego  Centrala (Agricultural Social Insurance Fund  KRUS-Main Headquarters), Warszawa,  ZakÃ ad Emerytalno-Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji (Pension Office of the Ministry of Internal Affairs and Administration), Warszawa; (b) for unemployment: Ministerstwo Pracy i Polityki SpoÃ ecznej (Ministry of Labour and Social Policy), Warszawa; (c) for family benefits and other non-contributory benefits: Ministerstwo Pracy i Polityki SpoÃ ecznej (Ministry of Labour and Social Policy), Warszawa. (d) Section Y. UNITED KINGDOM is replaced by the following: Y. UNITED KINGDOM Great Britain: (a) contributions and benefits in kind for posted workers: HM Revenue and Customs, Centre for Non-Residents, Benton Park View, Newcastle upon Tyne, NE98 1ZZ; (b) all other questions: Department of Work and Pensions, The Pension Service, International Pension Centre, Tyneview Park, Newcastle upon Tyne, NE98 1BA. Northern Ireland: (a) contributions and benefits in kind for posted workers: HM Revenue and Customs, Centre for Non-Residents, Benton Park View, Newcastle upon Tyne, NE98 1ZZ; (b) all other questions: Department for Social Development, Social Security Agency, Network Support Branch, Overseas Benefits Unit, Level 2, James House, 2  4 Cromac Street, Belfast, BT7 2JA. Gibraltar: Department of Work and Pensions, The Pension Service, International Pension Centre, Tyneview Park, Newcastle upon Tyne, NE98 1BA. 5. Annex 5 is amended as follows: (a) Section 16. BELGIUM-NETHERLANDS is replaced by the following: 16. BELGIUM-NETHERLANDS (a) The Agreement of 21 March 1968 on the collection and recovery of social security contributions, and the Administrative Agreement of 25 November 1970 made pursuant to the said Agreement. (b) Agreement of 13 March 2006 on health care insurance. (c) The Agreement of 12 August 1982 on insurance for sickness, maternity and invalidity. (b) Section 51. DENMARK-SPAIN is replaced by the following: 51. DENMARK-SPAIN None. (c) Section 54. DENMARK-ITALY is replaced by the following: 54. DENMARK-ITALY Agreement of 18 November 1998 on the reimbursement of costs of benefits in kind provided under the terms of Articles 36 and 63. The agreement has effect from 1 January 1995. (d) Section 110. ESTONIA-UNITED KINGDOM is replaced by the following: 110. ESTONIA-UNITED KINGDOM Arrangement finalised on 29 March 2006 between the Competent Authorities of the Republic of Estonia and of the United Kingdom under Articles 36(3) and 63(3) of Regulation (EEC) No 1408/71 establishing other methods of reimbursement of the costs of benefits in kind provided under this Regulation by both countries with effect from 1 May 2004. (e) Section 195. ITALY-UNITED KINGDOM is replaced by the following: 195. ITALY-UNITED KINGDOM Arrangement signed on 15 December 2005 between the Competent Authorities of the Republic of Italy and of the United Kingdom under Articles 36(3) and 63(3) of Regulation (EEC) No 1408/71 establishing other methods of reimbursement of the costs of benefits in kind provided under this Regulation by both countries with effect from 1 January 2005. 6. Annex 7 is amended as follows: (a) Section H. FRANCE is replaced by the following: H. FRANCE: None. (b) Section V. SLOVAKIA is replaced by the following: V. SLOVAKIA: None. 7. Annex 9 is amended as follows: (a) Section C. DENMARK is replaced by the following: C. DENMARK The average annual costs of benefits in kind shall be calculated by taking into account the schemes set up by the law on the public health service, the law on hospital and, in respect of the cost of rehabilitation, the Active Social Policy Act and the Active Employment Measures Act. (b) Section I. IRELAND is replaced by the following: I. IRELAND The average annual cost of benefits in kind shall be calculated by taking into consideration the benefits in kind (health services) provided by the Health Service Executive, mentioned in Annex 2, in accordance with the provisions of the Health Acts 1947 to 2004. (c) Section S. POLAND is replaced by the following: S. POLAND The average annual costs of benefits in kind shall be calculated by taking into consideration the schemes set up by the law on healthcare services financed from the public resources, the law on the National Medical Emergency Service and, in respect of costs of rehabilitation, also the law on social insurance scheme and the law on social insurance of farmers. 8. Annex 10 is amended as follows: (a) Section B. CZECH REPUBLIC is amended as follows: Point 1 is replaced by the following: 1. a) For the purposes of applying Article 17 of the Regulation: Ã eskÃ ¡ sprÃ ¡va sociÃ ¡lnÃ ­ho zabezpeÃ enÃ ­ (Czech Social Security Administration), 1. b) For the purposes of applying Articles 14(1)(b) of the Regulation and Articles 10(b), 11(1), 11a(1), 12(a), 13(2) and (3), 14(1), (2) and (3), 80(2), 81 and 85(2) of the implementing Regulation, the institution designated by Article 4(10) of the implementing Regulation: Ã eskÃ ¡ sprÃ ¡va sociÃ ¡lnÃ ­ho zabezpeÃ enÃ ­ (Czech Social Security Administration), and its regional Office. (b) Section D. GERMANY is amended as follows: Point 2 is replaced by the following: 2. For the purposes of applying:  Articles 14(1)(a),14b(1) of the Regulation and, in the case of agreements pursuant to Article 17 of the Regulation, in conjunction with Article 11 of the implementing Regulation,  Articles 14a(1)(a) and 14b(2) and, in the case of agreements pursuant to Article 17 of the Regulation, in conjunction with Article 11a of the implementing Regulation,  Articles 14(2)(b), 14(3), 14a(2) to (4), and 14c(a) and, in the case of agreements pursuant to Article 17 of the Regulation, in conjunction with Article 12a of the implementing Regulation: (i) persons insured with sickness insurance: the institution with which they are insured, and also the customs authorities with regard to controls; (ii) persons not insured with sickness insurance and not covered by a professional association pension scheme: the competent pension insurance institution, and also the customs authorities with regard to controls; (iii) persons not insured with sickness insurance but covered by a professional association pension scheme: Arbeitsgemeinschaft BerufsstÃ ¤ndischer Versorgungseinrichtungen (Consortium of Professional Association Pension Schemes), KÃ ¶ln, and also the customs authorities with regard to controls. (c) Section I. IRELAND is amended as follows: Point 4 is replaced by the following: 4. (a) For the purposes of applying Article 110 of the implementing Regulation (for cash benefits): Department of Social and Family Affairs; (b) for the purposes of applying Articles 110 (for benefits in kind) and 113(2) of the implementing Regulation: Health Service Executive Dublin-Mid Leinster, Tullamore, County Offaly, Health Service Executive Dublin-North East, Kells, County Meath, Health Service Executive South, Cork, Health Service Executive West, Galway. (d) Section J. ITALY is amended as follows: Point 3 is replaced by the following: 3. For the purposes of applying Articles 11a and 12 of the implementing Regulation: for medical practitioners: Ente nazionale di previdenza ed assistenza medici (National Welfare and Assistance Office for Medical Practitioners); for pharmacists: Ente nazionale di previdenza ed assistenza farmacisti (National Welfare and Assistance Office for Pharmacists); for veterinarians: Ente nazionale di previdenza ed assistenza veterinari (National Welfare and Assistance Office for Veterinarians); for nurses, medical auxiliaries and childrens nurses: Cassa nazionale di previdenza ed assistenza a favore degli infermieri professionali, assistenti sanitari, vigilatrici dinfanzia (National Welfare and Assistance Fund for Nurses, Medical Auxiliaries and Childrens Nurses); for sales agents and representatives: Ente Nazionale di assistenza per gli agenti e rappresentanti di commercio (National Welfare and Assistance Office for Sales Agents and Representatives); for biologists: Ente Nazionale di previdenza ed assistenza a favore dei biologi (National Welfare and Assistance Office for Biologists); for industrial consultants: Ente Nazionale di previdenza dei periti industriali (National Welfare and Assistance Office for Industrial Consultants); for psychologists: Ente Nazionale di previdenza ed assistenza psicologi (National Welfare and Assistance Office for Psychologists); for journalists: Istituto Nazionale di previdenza dei giornalisti italiani Giovanni Amendola  (Giovanni Amendola National Welfare Institute for Italian Journalists); for actuaries, chemists, agronomists, foresters and geologists: Ente di previdenza ed assistenza pluricategoriale degli agronomi e forestali, degli attuari, dei chimici e dei geologi (National Multi-Sectoral Welfare and Assistance Office for Actuaries, Chemists, Agronomists, Foresters and Geologists); for agricultural technicians and consultants: Ente Nazionale di previdenza per gli addetti e per gli impiegati in agricoltura (National Welfare and Assistance Office for Agricultural Technicians and Scientists); for engineers and architects: Cassa nazionale di previdenza ed assistenza per gli ingegneri ed architetti (National Welfare Fund for Engineers and Architects); for surveyors: Cassa nazionale di previdenza ed assistenza a favore dei geometri (National Welfare and Assistance Fund for Surveyors); for solicitors and barristers: Cassa nazionale di previdenza ed assistenza forense (National Welfare and Assistance Fund for Lawyers); for economists: Cassa nazionale di previdenza ed assistenza a favore dei dottori commercialisti (National Welfare and Assistance Fund for Economists); for accountants: Cassa nazionale di previdenza ed assistenza a favore dei ragionieri e periti commerciali (National Welfare and Assistance Fund for Accountants); for employment experts: Ente nazionale di previdenza ed assistenza per i consulenti del lavoro (National Welfare and Assistance Office for Employment Experts); for notaries: Cassa nazionale notariato (National Fund for Notaries); for customs agents: Fondo di previdenza a favore degli spedizionieri dognali (Welfare Fund for Customs Agents); for self-employed workers in agriculture, handicraft and trade: Istituto Nazionale della previdenza sociale  sedi provinciali (National social security institute, INPS, provincial offices). (e) Section M. LITHUANIA is amended as follows: (i) Point 1 is replaced by the following: 1. For the purposes of applying Articles 14(1)(b), 14a(1)(b), 14b(1) and (2), 14d(3) and 17 of the Regulation and Articles 6(1), 10b, 11(1), 11a, 12a, 13(2) and (3), 14(1) and (2), 85(2) and 91(2) of the implementing Regulation: Valstybinio socialinio draudimo fondo valdybos UÃ ¾sienio iÃ ¡mokÃ ³ tarnyba (Foreign Benefits Office of State Social Insurance Fund Board). (ii) Point 5 is replaced by the following: 5. For the purposes of applying Article 110 of the implementing Regulation: (a) benefits in kind under Chapters 1 and 4 of Title III of the Regulation: Valstybine ligoniÃ ³ kasa (State Patient Fund), Vilnius; (b) cash benefits in pursuance of Chapters 1 to 4 and 8 of Title III of the Regulation: Valstybinio socialinio draudimo fondo valdybos UÃ ¾sienio iÃ ¡mokÃ ³ tarnyba (Foreign Benefits Office of State Social Insurance Fund Board); (c) cash benefits in pursuance of Chapter 6 of Title III of the Regulation: Lietuvos darbo birÃ ¾a (Lithuanian Labour Exchange); (d) cash benefits in pursuance of Chapters 5 and 7 of Title III of the Regulation: SavivaldybiÃ ³ socialines paramos skyriai (Municipal Social Assistance Departments). (f) Section S. POLAND is amended as follows: Point 12 is replaced by the following: 12. For the purposes of applying Article 102(2) of the implementing Regulation, in conjunction with Article 70 of the Regulation: Ministerstwo Pracy i Polityki SpoÃ ecznej (Ministry of Labour and Social Policy), Warszawa. (g) Section X. SWEDEN is replaced by the following: X. SWEDEN 1. For all contingencies except those specified below: regional offices of FÃ ¶rsÃ ¤kringskassan (Social Insurance Agency). 2. For mariners not resident in Sweden: FÃ ¶rsÃ ¤kringskassans lÃ ¤nsorganisation VÃ ¤stra GÃ ¶taland (Social Insurance Agency, Western GÃ ¶taland). 3. For application of Article 16 of the Regulation: FÃ ¶rsÃ ¤kringskassans lÃ ¤nsorganisation Gotland (Social Insurance Agency, Gotland). 4. For application of Article 17 of the Regulation to groups of persons: FÃ ¶rsÃ ¤kringskassans lÃ ¤nsorganisation Gotland (Social Insurance Agency, Gotland). 5. For application of Article 102(2) of the implementing Regulation: (a) head office of FÃ ¶rsÃ ¤kringskassan (Social Insurance Agency). (b) for unemployment benefits  Inspektionen fÃ ¶r arbetslÃ ¶shetsfÃ ¶rsÃ ¤kringen (Unemployment Insurance Board). (h) Section Y. UNITED KINGDOM is amended as follows: (i) Point 1 is replaced by the following: 1. For the purposes of applying Articles 14c, 14d(3) and 17 of the Regulation and Articles 6(1), 11(1), 11a(1), 12a, 13(2) and (3), 14(1), (2) and (3), 80(2), 81, 82(2) and 109 of the implementing Regulation: Great Britain: HM Revenue and Customs, Centre for Non-Residents, Benton Park View, Newcastle upon Tyne, NE98 1ZZ; Northern Ireland: Department for Social Development, Social Security Agency, Network Support Branch Overseas Benefits Unit, Level 2, James House, 2 - 4 Cromac Street, Belfast, BT7 2JA, HM Revenue and Customs, Centre for Non-Residents, Benton Park View, Newcastle upon Tyne, NE98 1ZZ. (ii) Point 3 is replaced by the following: 3. For the purposes of applying Articles 85(2), 86(2) and 89(1) of the implementing Regulation: Great Britain: HM Revenue and Customs, Child Benefit Office, Newcastle upon Tyne, NE88 1AA, HM Revenue and Customs, Tax Credit Office, Preston, PR1 0SB; Northern Ireland: HM Revenue and Customs, Child Benefit Office (Belfast), Windsor House, 9-15 Bedford Street, Belfast, BT2 7UW, HM Revenue and Customs, Tax Credit Office (Belfast), Dorchester House, 52-58 Great Victoria Street, Belfast, BT2 7WF.